Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In clam 1, it is not clear what is defined as graphene-like. For purposes of examination the claims will be interpreted to require a graphene molecule that can be functionalized. 
Correction required. 
Regarding claim 2, the “1nm or more does not say in what direction. Correction required

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by
EP 2 851 341. 
. 


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by
Shan (Thin Solid Films) Polyethyleneimine-functionlaized graphene and its layer by layer assembly with Prussian blue (2013).
Shan teaches forming a  Polyethyleneimine-functionlaized graphene and its layer by layer assembly in to a film (See abstract and figure 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan in view of Lee (US 2016/0033839). 
Shan (Thin Solid Films) Polyethyleneimine-functionlaized graphene and its layer by layer assembly with Prussian blue (2013).
Shan teaches forming a  Polyethyleneimine-functionlaized graphene and its layer by layer assembly in to a film (See abstract and figure 1). 
Regarding claim 6,  
Regarding claim 15, the art teaches that the amine functional groups provide fro further functionalization to form multilayer by layer film and therefore it would have been obvious to provide functionalization of 5% or more for sensor applications dependent upon the desired final properties (See conclusion Shan).   
Regarding claim 16, the material is substantially identical and is considered a film having the same properties absent evidence to the contrary. 
Shan does not teach the claimed structure and 
Lee (US 2016/0033839) teaches forming an electrochromic device (abstract), firmed by  functionalizing a carbon such as graphene or graphene oxide that has functional groups including cyclic benzene rings with double carbon bonds  and amine groups substantially similar to those claimed (See figures and claims). 
Lee teaches the article can be formed on glass with multilayers (See figures and [0088]). Lee teaches substantially similar stacked layered structures (See figures, Examples and claims). It would have been obvious to provide electrochromic effects between two panes of glass such as double paned home window as claimed in order to form an electrochromic device. 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to provide the claimed functionalization not taught as they are substantially similar to those taught and therefore would be obvious to provide as amine containing cyclic compounds would be expected to provide electrochromic effects.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534.  The examiner can normally be reached on M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.